Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 19, 2022 is acknowledged.
3.	Claims 1-11 are pending in this application and are allowed in this office action.

TERMINAL DISCLAIMER
4.	The terminal disclaimer filed on July 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10964065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S COMMENTS
5.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
6.	Objection to claims 2-10 is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 1 and 3-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10964065, is hereby withdrawn in view of Applicant’s filing of a Terminal Disclaimer on July 20, 2022.
8.	Rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10964065 in view of Chung et al (US 2009/0258045, cited in the previous office action) and Fleiszig et al (US 2016/0151534, cited in the previous office action), is hereby withdrawn in view of Applicant’s filing of a Terminal Disclaimer on July 20, 2022.

9.	Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 05/19/2021 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition comprising one or more of peptides selected from the group consisting of Kn2-7, dKn2-7, BmKn2, and dBnKn2, wherein said BmKn2 and said Kn2-7 peptides comprise a combination of D form and L form amino acids is free of prior art.
	As indicated in the previous office action, the closest art is Alexander (US 2017/044222, cited in the previous office action). Alexander et al teach compositions and methods for coating medical devices, the coating composition comprising a tether covalently attached an anti-microbial peptide (see abstract). Alexander et al teach the AMP may comprises one or more AMPs elected from SMAP-29, BmKn2…(see paragraph [0039]). Alexander et al teach that the AMPs may be made of either all D- or all L-isomeric forms if necessary to further inhibit (or even promote) proteolysis (see paragraph [0037]). None of the sequences claimed and exemplified is directed to BmKn2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-11, as set forth in the amendment filed on June 19, 2022, are allowed.


CONCLUSION
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654